
	
		III
		111th CONGRESS
		1st Session
		S. RES. 15
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2009
			Mr. Chambliss (for
			 himself, Mr. Isakson,
			 Mr. Brown, Mr.
			 Kennedy, Mr. Sessions,
			 Mr. Alexander, and
			 Mr. Cochran) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Acknowledging the lifelong service of
		  Griffin Boyette Bell, a legal icon, to the State of Georgia and to the United
		  States. 
	
	
		Whereas Griffin Boyette Bell was born on October 31, 1918,
			 in Americus, Georgia, to Thelma Leola Pilcher and Adlai Cleveland Bell, a
			 cotton farmer;
		Whereas Griffin Boyette Bell died on January 5, 2009, at
			 Piedmont Hospital in Atlanta, Georgia, after enduring long-term kidney disease
			 and a battle with pancreatic cancer;
		Whereas Griffin Boyette Bell was raised in the Shiloh
			 community outside of Americus until his family moved into Americus to establish
			 a tire retail store;
		Whereas Griffin Boyette Bell proved himself a superior
			 student in the Americus public schools, and later, at Georgia Southwestern
			 College, also in Americus;
		Whereas in 1942, Griffin Boyette Bell was drafted into the
			 Army, where he served in the Quartermaster Corps and Transportation
			 Corps;
		Whereas Griffin Boyette Bell, while stationed at Fort Lee,
			 Virginia, met and married Mary Powell, who also had family ties to Americus,
			 Georgia, and they later had one son, Griffin Jr.;
		Whereas in 1946, Griffin Boyette Bell, after being
			 discharged from active duty in the Army with the rank of major, enrolled in
			 Mercer University School of Law in Macon, Georgia;
		Whereas Griffin Boyette Bell worked at the law firm of
			 Anderson, Anderson, and Walker while in law school;
		Whereas Griffin Boyette Bell, while still a law student,
			 passed the Georgia bar examination and was appointed city attorney of Warner
			 Robins, Georgia;
		Whereas Griffin Boyette Bell, after graduating with honors
			 from Mercer University School of Law in 1948, practiced law in Savannah,
			 Georgia and Rome, Georgia;
		Whereas in 1953, Griffin Boyette Bell accepted an offer to
			 join the Atlanta law firm of Spalding, Sibley, Troutman and Kelley, later
			 renamed King and Spalding;
		Whereas in 1958, Griffin Boyette Bell was appointed chief
			 of staff to Governor Ernest Vandiver and, while serving in that capacity, was
			 influential in organizing the Sibley Commission, which mapped Georgia’s
			 approach to school desegregation;
		Whereas Griffin Boyette Bell, while chief of staff to
			 Governor Ernest Vandiver, helped moderate State policy concerning civil rights
			 and was instrumental in keeping Georgia’s schools open during that turbulent
			 period;
		Whereas in 1961, Griffin Boyette Bell was appointed by
			 President John F. Kennedy to the United States Court of Appeals for the Fifth
			 Circuit, where he served for 14 years and often played an instrumental role in
			 mediating disputes during the peak of the United States civil rights
			 movement;
		Whereas in 1976, President Jimmy Carter nominated Griffin
			 Boyette Bell to be the 72nd Attorney General of the United States, and he was
			 confirmed to that position on January 25, 1977;
		Whereas Griffin Boyette Bell brought independence and
			 professionalism to the Department of Justice during his tenure as Attorney
			 General by daily posting his third-party contacts, including meetings and calls
			 with the White House, Members of Congress, or other individuals who were not in
			 the Justice Department;
		Whereas Griffin Boyette Bell, in his capacity as Attorney
			 General, advised the Carter administration and helped to increase the number of
			 women and minorities serving on the Federal bench, including by recruiting Wade
			 McCree, an African-American judge for the United States Court of Appeals for
			 the Eighth Circuit, to serve as Solicitor General of the United States and Drew
			 S. Days III, an African-American lawyer for the NAACP Legal Defense Fund, to
			 head the Civil Rights Division of the Department of Justice;
		Whereas Griffin Boyette Bell led negotiations to divide
			 his former appellate court, the United States Court of Appeals for the Fifth
			 Circuit, then spanning from Georgia to Texas, into two courts: a new United
			 States Court of Appeals for the Fifth Circuit based in New Orleans and the
			 United States Court of Appeals for the Eleventh Circuit based in
			 Atlanta;
		Whereas Griffin Boyette Bell, upon resignation as Attorney
			 General in August 1979, was appointed by President Jimmy Carter as the Special
			 Ambassador to the Helsinki Convention;
		Whereas Griffin Boyette Bell served as a member of the
			 Secretary of State’s Advisory Committee on South Africa from 1985 to
			 1987;
		Whereas in 1989, Griffin Boyette Bell was appointed by
			 President George H. W. Bush as the Vice Chairman of the President's Commission
			 on Federal Ethics Law Reform;
		Whereas Griffin Boyette Bell served as counsel to
			 President George H. W. Bush during the Iran-Contra affair investigation;
		Whereas in September 2004, Griffin Boyette Bell was
			 appointed Chief Judge of the United States Court of Military Commission Review;
			 and
		Whereas, during Griffin Boyette Bell’s career as a lawyer,
			 he specialized in corporate internal investigations, many of which were high
			 profile, including investigations of E.F. Hutton following Federal indictments
			 for that firm's cash management practices, Exxon Valdez after an oil spill in
			 Alaska, and Procter and Gamble after rumors circulated that that company’s
			 moon-and-stars logo was a satanic symbol: Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges the
			 lifelong service of Griffin Boyette Bell, a legal icon, to the State of Georgia
			 and to the United States; and
			(2)commends Griffin
			 Boyette Bell for his tenure as Attorney General of the United States and his
			 commitment to the United States civil rights movement.
			
